            Case 1:19-mc-00568 Document 1 Filed 12/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------x
IN RE APPLICATION OF EURASIAN                :
BANK JSC AND EURASIAN PROJECT 1 :
LLP,                                             Case No.
                                             :
                                             :
                       Petitioners,          :
                                             :
for an order pursuant to 28 U.S.C. § 1782 to
                                             :
conduct discovery for use in a foreign
proceeding.
--------------------------------x




     EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
       TO CONDUCT DISCOVERY FOR USE IN A FOREIGN PROCEEDING




                                                  MORVILLO ABRAMOWITZ GRAND
                                                    IASON & ANELLO P.C.
                                                  Robert J. Anello
                                                  Christopher B. Harwood
                                                  Curtis B. Leitner
                                                  565 Fifth Avenue
                                                  New York, New York 10017
             Case 1:19-mc-00568 Document 1 Filed 12/11/19 Page 2 of 2



       Pursuant to 28 U.S.C. § 1782, Eurasian Bank JSC and Eurasian Project 1 (“Petitioners”)

respectfully apply ex parte for an order pursuant to 28 U.S.C. § 1782 (“Section 1782”)

permitting them to seek discovery for use in criminal proceedings currently pending in

Kazakhstan (the “Petition”). Petitioners respectfully request that the Court endorse the proposed

order attached as Exhibit A to the concurrently-filed Memorandum of Law submitted in support

of the Petition, which authorizes Petitioners to serve the subpoenas attached as Exhibit B to the

Memorandum of Law.

       For the reasons set forth in the Memorandum of Law, this Petition meets each of Section

1782’s statutory requirements and also satisfies each of the discretionary factors that courts

consider in deciding whether to authorize discovery under Section 1782. This Petition is further

supported by the concurrently-filed Declarations of Aleksandr Georgievich Orlov and Dmitry

Anatolievich Golubinsky and the exhibits attached thereto.


Dated: December 11, 2019
       New York, New York

                                                  Respectfully submitted,

                                                   MORVILLO ABRAMOWITZ GRAND IASON &
                                                    ANELLO P.C.

                                                   /s/ Christopher B. Harwood
                                                   Robert J. Anello
                                                   Christopher B. Harwood
                                                   Curtis B. Leitner
                                                   565 Fifth Avenue
                                                   New York, New York 10017
                                                   Tel: (212) 856-9600
                                                   Fax: (212) 856-9494
                                                   ranello@maglaw.com
                                                   charwood@maglaw.com
                                                   cleitner@maglaw.com

                                                   Counsel for Petitioners Eurasian Bank JSC and
                                                   Eurasian Project 1
